DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
The examiner acknowledges applicant's election without traverse filed 08/04/2021 of Species B (FIG. 9), Species 3 (FIG. 13), Species I (FIG. 14A), on which applicant alleges Claims 1-4, 6-13, 16-17, 19-20 read.  Applicant’s response tacitly admits that Claims 5, 14-15, & 18 fail to read on the elected species and, therefore, are hereby withdrawn from examination.
Initially, although applicant asserts that all of Claims 1-4, 6-13, 16-17, 19-20 read on the elected species, further review of the instant application reveals that Claim 4 also fail to read on applicant’s election of Species I (e.g. Fig. 14A) and, therefore, is also hereby withdrawn from examination.
Regarding Claim 4: The limitation “wherein the cover layer has a stepped shape” fails to read on elected Species I (e.g. Fig. 14A).  Instead, this limitation appears to read on the different embodiment of Fig. 20B.  Therefore Claim 4 is hereby withdrawn from examination for failing to read on the elected invention.
In sum, Claims 4-5, 14-15, & 18 are all hereby withdrawn from examination for failing to read on elected Species I (e.g. Fig. 14A; see MPEP § 821 teaching “[a]ll claims that the examiner finds are not directed to the elected invention are withdrawn from further consideration by the examiner”).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 8-13, 17, & 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Pre-Grant Pub. 2017/0214003 to Lee et al. (from hereinafter Lee).
Regarding Claim 1, Lee teaches a display device (e.g. Figs. 7, 8, 15, & 23; see Fig. 7 reproduced below for convenience) comprising:
a first substrate (e.g. 110; see ¶ [0052, 57, 59, 62]);
a light emitting portion (e.g. 20; see ¶ [0056 & 66-68]) on a surface (e.g. top of 110) of the first substrate (110);
a second substrate (e.g. 350; see ¶ [0052, 59, & 75-81]);
a mirror portion (e.g. 370; see ¶ [0052, 58-61, & 76-81]) on a surface (bottom of 350) of the second substrate (350) facing the first substrate (110), the mirror portion (370) having an opening (e.g. 395; see ¶ [0058 & 76-81]) overlapping the light emitting portion (20); and
a cover layer (e.g. 390; see ¶ [0052-53, 59-61, & 77-87]), wherein at least a part of the cover layer (390) is on the surface of the second substrate (bottom of 350) facing the first substrate (110) and covers a portion of the opening (395).

    PNG
    media_image1.png
    396
    676
    media_image1.png
    Greyscale


Regarding Claim 2, Lee teaches the display device of claim 1, wherein another part (e.g. Part #2 of 390 which contains both flat and sloped portions; see annotated Fig. 7 below) of the cover layer (390) is on a surface of the mirror portion (370) facing the first substrate (110), the another part (Part #2) having a substantially flat surface and said part (e.g. Part #1 of 390 which contains both flat and sloped portions; see annotated Fig. 7 below) of the cover layer (390) covering the portion of the opening (395) having a sloped surface.

    PNG
    media_image2.png
    388
    672
    media_image2.png
    Greyscale


Regarding Claim 3, Lee teaches the display device of claim 1, wherein a thickness (e.g. of 390 measured perpendicularly to the bottom surface of 2nd substrate 350) of the cover layer (390) gradually decreases toward a center region of the opening (395; as evidenced below by comparing “Thickness #1” and “Thickness #2” in annotated Fig. 7).

    PNG
    media_image3.png
    126
    238
    media_image3.png
    Greyscale

Regarding Claim 8, Lee teaches the display device of claim 1, wherein a shape of the cover layer (390) in a plan view corresponds to a shape of the opening (395; a shape of cover layer 390 “corresponds” to opening 395 at least because cover layer 390 conforms to opening 395, as illustrated by Fig. 7).

Regarding Claim 9, Lee teaches the display device of claim 1, wherein a shape of the cover layer (390) in a plan view is one of circular, elliptical, triangular, quadrangular (e.g. see Fig. 4 showing rectangular shape of opening 20 [and consequently of cover layer 390 located therein]), and polygonal shapes or a combination thereof.

Regarding Claim 10, Lee teaches the display device of claim 1, wherein the cover layer (390) comprises one or more layers (390), each of the one or more layers formed of an organic material, an inorganic material, or a metal material (see ¶ [0084]).

Regarding Claim 11, Lee teaches a display device comprising:
a first substrate (110);
a light emitting portion (20) on a surface of the first substrate (top of 110);
a second substrate (350);
a mirror portion (370) on a surface of the second substrate (bottom of 350) facing the first substrate (110), the mirror portion (370) having an opening (e.g. 395; see ¶ [0058, 76, 78, 81]) overlapping the light emitting portion (20); and
a cover layer (390) with a first region (e.g. 20) on the second substrate (350) and a second region (30) (e.g. 30; see ¶ [0056, 72, 76]) on the mirror portion (370), wherein the cover layer (390) has a first thickness at a first location (e.g. Thickness #1 of 390; see annotated Fig. 7 below) and a second thickness (e.g. Thickness #2 of 390; see annotated Fig. 7 below) at a second location (at Thickness #2) farther from a center region of the opening (395) than the first location (at Thickness #1).

    PNG
    media_image4.png
    107
    193
    media_image4.png
    Greyscale


Regarding Claim 12, Lee teaches the display device of claim 11, wherein the first region (20) of the cover layer (390) covers a portion of the opening (395),
wherein the first location (at Thickness #1) and the second location (at Thickness #2) are in the first region (20), and the second thickness is equal or greater than the first thickness (see annotated Fig. 7 above in rejection of Claim 11).

Regarding Claim 13, Lee teaches the display device of claim 12, wherein the cover layer (390) has a third thickness (e.g. Thickness #3 of 390; see annotated Fig. 7 below) at a third location and a fourth thickness (e.g. Thickness #4 of 390; see annotated Fig. 7 below) at a fourth location farther from the center region of the opening (395) than the third location (at Thickness #3), the third location and the fourth location (at Thickness #4) in the second region (30), wherein the fourth thickness is greater than the third thickness.

    PNG
    media_image5.png
    126
    233
    media_image5.png
    Greyscale


Regarding Claim 17, Lee teaches a display device (e.g. Figs. 6-8, 15, & 23) comprising a plurality of subpixels (e.g. 15/20/25; see Fig. 6 and ¶ [0052 & 56-58]), each subpixel (15/20/25) comprising:
an emission area (20) for emitting light; and
a reflective area (30) surrounding the emission area (20),
wherein the reflective area (30) includes a mirror portion (370), and the emission area (20) includes an opening (395) in the mirror portion (370), and
wherein a cover layer (390) is on at least a portion of the mirror portion (370) and extends into the opening (395) to overlap with a portion of the emission area (20).

Regarding Claim 19, Lee teaches the display device of claim 18, wherein a thickness of the cover layer (390) decreases toward a center region of the opening (395) from a point overlapping with the reflective area (30), a point at a boundary between the reflective area (30) and the emission area (20), or a point beyond the boundary toward the center region (395; as evidenced below by comparing “Thickness #1” and “Thickness #2” in annotated Fig. 7).

    PNG
    media_image3.png
    126
    238
    media_image3.png
    Greyscale


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 & 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of U.S. Pre-Grant Pub. 2011/0149214 to Yoon (from hereinafter Yoon).
Regarding Claim 6, Lee teaches the display device of claim 1.
Lee may not explicitly teach that the cover layer (390) further includes a pattern of fine openings in the part (Part #1 of 390; see annotated Fig. 7 above in rejection of Claim 2) covering the portion of the opening (395).
Yoon does teach a similar display device (e.g. Figs. 3-7 & 9-11; see Figs. 6A-7 reproduced below for convenience) comprising a cover layer (e.g. 206; see ¶ [0085, 118, 121]) further includes a pattern of fine openings (e.g. 253; see ¶ [0065-73]) in a part covering the portion of the opening (e.g. in RGB pixels).  Yoon further teaches that this configuration of a fine-openings pattern is implemented for the express benefit of enhancing color purity and light transmittance (see ¶ [0060-63 & 76-79]).

    PNG
    media_image6.png
    358
    1221
    media_image6.png
    Greyscale

Therefore, before the instant application was filed it would have been obvious to one of ordinary skill in the art to form the cover layer (390) of Lee including a pattern of fine openings (253) of Yoon, because Yoon demonstrates that this pattern of fine openings predictably and beneficially enhances color purity and light transmittance (see Yoon ¶ [0060-63 & 76-79]).

Regarding Claim 20, Lee and Yoon teach the display device of claim 17, wherein the cover layer (Lee 390; Yoon 390) further includes a pattern of fine openings (Yoon 253) in a part extending into the opening to overlap with the portion of the emission area (e.g. pixel regions).

Allowable Subject Matter
Claims 7 & 16 are similarly objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW E GORDON whose telephone number is (571)270-7432.  The examiner can normally be reached on M-F 9 a.m. - 6 a.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X Le can be reached on 5712721708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MATTHEW E. GORDON
Primary Examiner
Art Unit 2892


/Matthew E. Gordon/Primary Examiner, Art Unit 2892